Citation Nr: 1326914	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  12-34 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date prior to November 15, 2006, for the grant of service connection for a left hip disability.  

2.  Entitlement to an effective date prior to December 17, 2003, for the grant of a 100 percent rating for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an effective date prior to November 11, 1993, for the grant of service connection for residuals of a traumatic brain injury (TBI).  

4.  Entitlement to an effective date prior to November 15, 2006, for the grant of service connection for left leg peripheral vascular disease.  

5.  Entitlement to a compensable rating for left leg peripheral vascular disease.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1970 to July 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for TBI and assigned an effective date of November 11, 1993; the Veteran seeks an earlier effective date.  This matter is also before the Board on appeal of an August 2011 rating decision, which granted service connection for a left hip disability, effective November 15, 2006; the Veteran seeks an earlier effective date.  This matter is also before the Board on appeal of an April 2012 rating decision, which granted service connection for left leg peripheral vascular disease, rated 0 percent, effective November 15, 2006; the Veteran seeks both an earlier effective date and a compensable rating.  Finally, this matter is before the Board on appeal of an August 2012 rating decision, which denied an effective date prior to December 17, 2003 for the grant of a 100 percent rating for PTSD.  In July 2013, a hearing before the undersigned was held in Washington, DC; a transcript of the hearing is associated with the claims file.  

The issues of service connection for a degenerative bone disease, a right leg disability, myelodysplastic syndrome, and a spine disability, to include as residuals of radiation exposure, have been raised by the Veteran but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An April 1996 Board decision determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a left hip disability.   

2.  On November 15, 2006, the RO received the Veteran's application to reopen his claim of service connection for a left hip disability.  

3.  An August 2011 rating decision granted the Veteran service connection for a left hip disability, effective November 15, 2006. 

4.  An August 2004 rating decision granted the Veteran service connection for PTSD, rated 30 percent effective August 28, 1991 and 100 percent effective December 17, 2003.  

5.  An unappealed June 2010 Board decision denied the Veteran's appeal for a rating higher than 30 percent for PTSD for the period from August 28, 1991 to December 16, 2003.  

6.  On March 5, 1990, the Veteran filed a claim of service connection for [residuals of a] skull injury.  

7.  A September 1990 rating decision denied the Veteran's claim of service connection for residuals of a skull injury; in September 1991, he filed a timely notice of disagreement (NOD) with the rating decision after which he continuously pursued his appeal (the characterization of the disability changed during the pendency of the appeal to brain embolism and then to TBI).  

8.  A November 2010 rating decision granted the Veteran's claim of service connection for TBI, effective November 11, 1993.  

9.  An April 1996 Board decision denied the Veteran's appeal seeking service connection for left femoral artery damage.  

10.  On November 15, 2006, the RO received the Veteran's application to reopen a claim of service connection for a left femoral artery disability.  

11.  A March 2012 Board decision granted the Veteran's claim of service connection for a left femoral artery disability; an April 2012 rating decision implemented the award, effective November 15, 2006. 

12.  Throughout from the effective date of award of service connection, the Veteran's left leg peripheral vascular artery disease has been best characterized as mild; clinical findings show an ankle/brachial index of 1.32 (normal) without objective evidence of claudication or diminished peripheral pulses.


CONCLUSIONS OF LAW

1.  The April 1996 Board decision, which denied the Veteran's application to reopen a previously denied claim of service connection for a left hip disability, and which denied his appeal seeking service connection for left femoral artery damage, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012). 

2.  An effective date prior to November 15, 2006 for the grant of service connection for a left hip disability is not warranted.  38 U.S.C.A. §§ 5107, 5110, 7104, 7105 (West 2002); 38 C.F.R. § 3.400(q)(r) (2012). 

3.  The June 2010 Board decision, which denied the Veteran's claim for a rating higher than 30 percent for PTSD for the period from August 28, 1991 to December 16, 2003, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012). 

4.  The Veteran's freestanding claim seeking an effective date prior to December 17, 2003, for the grant of a 100 percent rating for PTSD lacks legal merit.  38 C.F.R. §§ 20.101 (2012); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

5.  The proper effective date for the grant of service connection for residuals of TBI is March 5, 1990, the date of receipt of the claim.  38 U.S.C.A. §§ 5110, 7104, 7105 (West 2002); 38 C.F.R. § 3.400 (2012).  

6.  An effective date prior to November 15, 2006 for the grant of service connection for left leg peripheral vascular disease is not warranted.  38 U.S.C.A. §§ 5110, 7104, 7105 (West 2002); 38 C.F.R. § 3.400(q)(r) (2012). 

7.  A compensable rating for left leg peripheral vascular disease is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.104, Diagnostic Code (Code) 7114 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Regarding the claim for an earlier effective date for the grant of a 100 percent rating for PTSD, the Board notes, as set forth in more detail below, the facts in this case are not in dispute and the Veteran's appeal must be dismissed as a matter of law.  Thus, the VCAA does not apply in such matter.  Pratt v. Nicholson, 20 Vet. App. 252   (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive); see also VAOPGCPREC 5-2004 (holding that under 38 U.S.C. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the remaining claims seeking earlier effective date and an initial compensable rating, where, as here, service connection has been granted (i.e., for a left hip disability, left leg peripheral vascular disease, and TBI) and an initial disability rating (i.e., noncompensable rating for left peripheral vascular disease) and effective dates (i.e., November 15, 2006 for left hip disability and left leg peripheral vascular artery disease and November 11, 1993 for TBI) have been assigned, the service connection claims have been more than substantiated, they have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is not necessary as to the claims for an earlier effective date and for a higher rating (for left leg peripheral vascular artery disease), upon grants of service connection.  Dingess, 19 Vet. App. 473; Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Furthermore, under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded a hearing before the Board in July 2013.  The RO has obtained his service treatment records (STRs) and VA records.  The Veteran He has not identified any records pertinent to the issues on appeal that remain outstanding.  VA has also conducted necessary medical inquiry in an effort to substantiate the claim for a compensable rating for left leg peripheral vascular disease.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA examination in May 2011.  As the examination report contains the Veteran's medical history and pertinent clinical findings sufficient to rate the vascular disease under governing rating criteria, the Board finds that the report is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Additionally, given the nature of the claims for an earlier effective date, which determination is principally based on historical records, VA has not conducted a contemporaneous medical inquiry to substantiate those claims on appeal.  38 U.S.C.A. § 5103A(d).  A medical examination is pointless where current medical evidence/opinion is irrelevant to the claim.  The Board notes that the evidence reviewed includes statements submitted by the Veteran historically, and historical VA medical evidence relevant to the claims of service connection for a left hip disability, left leg peripheral vascular disease, and TBI. 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with VA's duty to assist. 




Earlier Effective Date for Grants of Service Connection for a Left Hip Disability 
and Left Leg Peripheral Vascular Disease

The Veteran contends that the effective date of the grant of service connection for a left hip disability and left leg peripheral vascular artery disease should be earlier than November 15, 2006.  He has variously asserted that the effective date should be retroactive to March 1981, when he originally filed a disability claim with VA, and also 1990, when he filed (continuously prosecuting) such claim with VA.    

The law provides that the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2). 

The Veteran was separated from active duty in July 1974.  His initial claim seeking compensation a left hip disability, or any disability for that matter, was received by the RO in March 1981; the left femoral artery claim came later.  The record does not show an earlier formal or informal claim for these particular benefits.  38 U.S.C.A. §  5101; 38 C.F.R. §§ 3.151, 3.155. 

The Veteran's original claim of service connection for a left hip disability was denied by the RO in a June 1981 rating decision.  The Veteran appealed that decision to the Board, and a May 1983 Board decision denied the appeal (and again on Reconsideration in March 1984).  The Veteran's attempt to reopen the claim in 1990 was denied in a September 1990 rating decision.  The Veteran appealed that decision to the Board.  An April 1996 Board decision denied the appeal, finding that new and material evidence had not been received. 

The Veteran's original claim of service connection for left leg peripheral vascular disease was denied in a February 1994 rating decision.  He appealed that decision to the Board.  An April 1996 Board decision denied service connection for left femoral artery damage on the basis that he had not filed a well-grounded claim.  (At the time of that decision in April 1996, the Veteran had the burden of establishing a "well-grounded" claim, which was defined as a plausible claim which need not be conclusive but at least satisfied the initial evidentiary burden under 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (quoting 38 U.S.C.A. § 5107(a)), the Court held that a well grounded claim must be accompanied by supportive evidence and that such evidence "must 'justify a belief by a fair and impartial individual' that the claim is plausible.")

The Veteran did not appeal the Board's April 1996 decision to the United States Court of Appeals for Veterans Claims, and the Board's April 1996 decision became final by operation of law.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105(a).  The Veteran has not asserted a claim of clear and unmistakable error in the Board's April 1996 decision.  Inasmuch as the Board's determinations denying service connection for a left hip disability on the basis of no new and material evidence to reopen the claim and denying service connection for left femoral artery damage, are final, the effective date of the grant of service connection for a left hip disability and left leg peripheral vascular artery disease is determined by receipt of the subsequent claim to reopen. 

A final decision can be reopened upon the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  The law provides that when a claim is reopened with new and material evidence after a final disallowance, the effective date of service connection will be the date of VA receipt of the claim to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(q), (r). 

After the last final disallowance of the left hip disability and left leg peripheral vascular disease claims by the Board in April 1996, the Veteran's next application to reopen such claims was received on November 15, 2006.  A February 2011 Board decision reopened the claims, finding that new and material evidence had been received since the April 1996 Board decision.  Then, after further development of the left hip claim, the RO in an August 2011 rating decision, granted service connection for a left hip disability, effective November 15, 2006.  Additional development also resulted in a March 2012 decision of the Board, which resolved all reasonable doubt in the Veteran's favor and granted service connection for a left femoral artery disability.  An April 2012 rating decision implemented the Board's decision, granting service connection for left leg peripheral vascular disease, effective November 15, 2006.  The RO could not, under governing law, have assigned an effective date earlier than November 15, 2006 for the grant of service connection for either the left hip disability or the left leg peripheral vascular disease.  Between the date of the final Board decision in April 1996 and the date of the RO's receipt of the application to reopen the claims on November 15, 2006, there is no evidence of the Veteran's intent to reopen such claims. 

As was noted, after a final disallowance, the operative date for the purpose of assigning an effective date for an award of service connection is the date of VA receipt of the claim to reopen or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  For the above-stated reasons, the effective date for the awards of service connection for a left hip disability and left leg peripheral vascular artery disease may be no earlier than November 15, 2006. 

Earlier Effective Date for 100 Percent Rating for PTSD

The Veteran contends that the effective date of the grant of a 100 percent rating for PTSD should be earlier than December 17, 2003.  He has variously asserted that the effective date should be retroactive to 1990, when he alleged filing and continuously prosecuting a claim of service connection for PTSD with VA, and to August 1991, when he was awarded a total disability rating based on individual unemployability (TDIU).  As to the latter allegation, he points to a March 2012 decision of the Board, which determined that the Veteran met the criteria for a TDIU rating based particularly on PTSD (in its findings of fact, the Board noted two opinions of VA doctors who found the Veteran unemployable for the period of August 28, 1991 through November 10, 1993, and at least one of the physicians cited to PTSD and its symptoms as the cause of the Veteran's inability to work).  
The Veteran filed a claim of service connection for PTSD in August 1991.  An August 1992 rating decision denied the claim, and the Veteran appealed that decision to the Board.  The claim was the subject of a Board remand in April 1996, further Board development in August 2002, and another Board remand in October 2003.  Then, an August 2004 rating decision granted service connection for PTSD, rated 30 percent rating effective August 28, 1991 (date of claim) and 100 percent effective December 17, 2003 (date of VA examination findings).  

In an August 2004 statement, the Veteran indicated that in consultation with his representative he was "satisfied with the VA's grant of service connection for my PTSD at 30% disabling back to 8/1991 and 100% back to 12/2003."  He stated that it was his desire to "cancel all pending claims and appeal; and accept the above decision with the contentions that 100% is permanent and totally disabling, without the chance of reduction."  Two months later in October 2004, the RO received another statement from the Veteran, requesting an earlier effective date of August 1991.  He indicated that he was making his request within one year of the award of a 100 percent service-connected rating and that he wanted the effective date back to the "date of application of unemployability."  

A June 2005 rating decision denied the Veteran TDIU.  In a June 2005 statement, his representative filed a formal "notice of disagreement" with the RO's rating decisions of August 2004 and June 2005, claiming an effective date in August 1991 for the grant of a 100 percent "unemployability evaluation."  Meanwhile, in various statements dated in May 2005 and June 2005, the Veteran argued that he was "coerced" into signing an agreement ("waiver") in which he would accept the August 2004 award of a 100 percent disability rating for PTSD effective from December 2003 in exchange for dropping all other issues.  In subsequent statements and at hearings (including before the Board in July 2013), the Veteran argues that in August 2004 he was forced to sign a waiver of further retroactive compensation.  In September 2006, the Veteran's representative submitted a statement indicating that a pending appeal involved an effective date prior to December 17, 2003 for the grant of a 100 percent rating for PTSD.  

In November 2008 and August 2009, the Board remanded the case to the RO for additional development on the claims for a rating in excess of 30 percent for PTSD for the period from August 28, 1991 through December 16, 2003, and for TDIU for the same period (from August 28, 1991 through December 16, 2003).  

A June 2010 Board decision denied the Veteran's appeal seeking a rating in excess of 30 percent for PTSD for the period from August 28, 1991 to December 16, 2003.  He did not appeal this decision to the Court.  (The Board also remanded to the RO for additional development the issue of a total disability rating based on individual unemployability.  A February 2011 Board decision granted the Veteran a TDIU rating for the period of November 11, 1993 to December 16, 2003, as he was awarded service connection for TBI, rated 100 percent for that period, and it was found that his service-connected disabilities precluded him from obtaining and retaining substantially gainful employment.)  

As is noted in a December 2010 statement, the Veteran continued to pursue a claim for an effective date of August 1991 (when he stopped working) for a 100 percent service-connected rating.  He claimed that the rating for PTSD should have been higher in 1991.  In a March 2012 decision, the Board granted a total disability rating based on individual unemployability due to service-connected disabilities for the period from August 28, 1991 to November 10, 1993.  The Board cited to VA medical opinions wherein at least one physician opined that the Veteran was unable to work as a result of his PTSD.  As the Veteran's combined disability rating during the period in question (August 28, 1991 to November 10, 1993) did not meet the schedular percentage standards under 38 C.F.R. § 4.16(a), the Board resolved reasonable doubt in the Veteran's favor and granted the total disability rating based on individual unemployability, for the period in question, under 38 C.F.R. § 4.16(b).  An April 2012  rating decision implemented that determination.    

In pertinent part, applicable law and regulations generally provide that the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, in Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the Court held that once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court found that there is no valid freestanding claim for an earlier effective date.  The Court held that if a freestanding claim for an earlier effective date is raised, an appeal in the matter should be dismissed.   

The Veteran asserts that since 1990 he has continuously pursued a claim for service connection for PTSD and thereafter sought a 100 percent rating for the service-connected disability.  The file does not show a claim for PTSD in 1990; rather, he filed a claim for service connection for skull injury in March 1990, which was subsequently denied by the RO in a September 1990 rating decision that became final.  The record shows that an initial claim of service connection for PTSD was filed on August 28, 1991, and that service connection for PTSD was made effective from that date, which is in accordance with 38 C.F.R. § 3.400(b).  The Veteran has essentially objected to the ratings assigned for PTSD, arguing specifically that the RO should have assigned a 100 percent rating - and not a 30 percent rating - from the effective date of the award on August 28, 1991 instead of from December 17, 2003.  He appealed the RO's August 2004 rating decision that granted service connection and assigned the ratings for PTSD.  Following development of such claim, a June 2010 Board decision determined that a rating higher than 30 percent for PTSD was not warranted for the period from August 28, 1991 to December 16, 2003.  The Veteran did not appeal the Board's decision to the Court, and it is final on the issue of the ratings for PTSD; moreover, in considering the "staged" ratings of PTSD (30 percent from August 28, 1991, and 100 percent from December 17, 2003), it is also final as to the effective date of December 17, 2003, and no earlier, for the award of a 100 percent rating.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Accordingly, the Veteran's appeal must be dismissed as a matter of law.  As was previously noted, the June 2010 Board determination is final as the Veteran did not file an appeal to the Court.  His allegations of a miscarriage of justice in that he was coerced into waiving retroactive disability compensation after the August 2004 rating decision that granted service connection and assigned ratings for PTSD are unfounded.  The Board in June 2010 reviewed his claim for a 100 percent rating for PTSD prior to the assigned effective date of December 17, 2003.  In the claim currently on appeal regarding an earlier effective date for the grant of a 100 percent rating for PTSD, the Veteran is essentially asking that the Board consider anew whether VA laws and regulations permit the assignment of a 100 percent rating for PTSD prior to December 17, 2003.  

Given the facts of this case, the Veteran's current claim seeking an effective date earlier than December 17, 2003 for a 100 percent rating for PTSD is an attempt to establish a freestanding claim.  In Rudd, the Court held that there can be no valid "freestanding" earlier effective date claim raised at any time after a RO decision becomes final.  See Rudd, 20 Vet. App. at 300.  The Court further indicated that because "there is no proper claim . . .," the matter must be dismissed.  Id.  The only means of establishing an effective date earlier than December 17, 2003 in the instant case would be to establish CUE in the prior decision.  CUE has not been alleged.  

The Board acknowledges the Veteran's assertions regarding the Board's March 2012 decision which found that the Veteran's service-connected disabilities, particularly his PTSD, resulted in unemployability for the period beginning August 28, 1991.  It must be noted, however, that the criteria to establish a TDIU rating under 38 C.F.R. § 4.16(b) are different from those to determine the proper rating for PTSD under 38 C.F.R. § 4.130, Code 9411.  Further, it is quite possible for a veteran to have a rating that is less than 100 percent under Code 9411 and still be considered unemployable and entitled to a TDIU rating under 38 C.F.R. § 4.16.  

The Board is bound by the laws and regulations of VA.  38 U.S.C.A. § 7104 (West 2002).  To the extent that the Veteran has attempted to raise a freestanding earlier effective date claim in his statements following the June 2010 Board decision, and based on the procedural history of this case and the holdings of Rudd, the Board has no alternative but to dismiss the appeal.  



Earlier Effective Date for the Grant of Service Connection for TBI

The Veteran seeks an earlier effective date for a grant of service connection for TBI.  He claims that the effective date should be prior to November 11, 1993.  He has variously asserted that the effective date should be retroactive to 1990, when he initially filed a claim for such disability (which he has been pursuing ever since), and to August 1991, when he filed another claim relative to a brain injury.  He pointed out that in a March 2012 decision, the Board determined that he was unemployable from August 1991 due to service-connected disabilities, particularly those that arose out of an incident in service wherein he sustained an electric shock and fell, incurring a variety of physical and mental disabilities.  

The law provides that the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2). 

The Veteran was separated from active duty in July 1974.  His initial compensation claim for disability due to trauma to the skull or brain was received by the RO on March 5, 1990.  The record shows no earlier formal or informal claim for these particular benefits.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155; Crawford v. Brown, 5 Vet. App. 33 (1993). 

In his March 1990 claim, the Veteran stated that he had recently obtained a CT scan of his skull, which was "damaged" when he sustained an injury during service in conjunction to an electric shock and a fall.  He stated that treatment records including a CT scan in October 1989 could be obtained from VA.  

A September 1990 rating decision denied the Veteran's claim of service connection for a skull injury.  In the decision, the RO noted that the Veteran was seen by VA for memory loss complaints in October 1989 and had a CT scan that showed focal atrophy of the right parietal lobe; and that STRs were silent for a skull injury.  In an October 1990 letter, the RO notified the Veteran of its rating decision and his appellate rights.  

In a statement dated August 28, 1991, the Veteran asserts a claim of service connection for PTSD and refers to a hemorrhage on the right side of his brain as shown by a CT scan.  In a statement received in September 1991, the Veteran asserted that a CT scan in 1989 confirmed that he sustained skull trauma.  At the bottom of the page, in handwriting that appears to differ somewhat from the rest of his statement, the following is written:  "I appeal your decisions."  In statements received in June 1993 and November 1993, the Veteran referred to his claim for service connection for an "embolism" on the right side of his brain.  

Notably, in a remand part of an April 1996 decision, the Board stated that it is  accepting the Veteran's September 1991 statement as a valid NOD with the RO's September 1990 rating decision which denied his claim.  The Board characterized the issue on appeal at that time as one of service connection for an embolism of the right side of the brain, as a residual of an electric shock and a fall.  Following development, a November 2010 rating decision granted the Veteran's claim (characterized as one of service connection for TBI), effective November 11, 1993; the RO indicated the effective date was the date of claim.  

After careful review of the foregoing, the Board finds that the proper effective date for the award of service connection for TBI is March 5, 1990.  This is based on the fact that the Veteran's original claim for a skull, or head, injury was received by the RO on March 5, 1990, together with information concerning findings related to a CT scan of the head by VA in October 1989, which was supportive of the claim.  Following the September 1990 rating decision, which denied his claim, the Veteran filed a timely NOD in September 1991 (acknowledged by the Board in April 1996).  As to what constitutes a timely NOD, governing regulations provide that it must be filed within one year of the RO providing the claimant with notice of the determination otherwise the decision will become final.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.302(a).  Given the receipt of the Veteran's statement in September 1991, the September 1990 rating decision did not become final.  Subsequent statements from the Veteran demonstrate that he continuously pursued his appeal until he was awarded service connection for TBI in November 2010.  

Evidently, in awarding service connection for TBI the RO assigned an effective date in November 1993, stating that such a date was the date of receipt of the claim.  Further, it appears the RO considered a November 1993 statement from the Veteran as one in which he was applying to reopen a previously denied claim of service connection for residuals of a skull or head injury in service.  In an October 1991 letter, the RO requested the Veteran to furnish new and material evidence regarding his claim for service connection for skull injury before further action could be taken on his claim.  The RO clearly did not acknowledge the Veteran's September 1991 statement as a NOD, because if it had, it would not have made the request for new and material evidence from the Veteran but would have issued a statement of the case to the Veteran.  

However, as has been shown, the Veteran timely appealed the September 1990 rating decision that denied his claim of service connection for a skull injury, and he pursued his appeal until the benefit he sought (i.e., service connection) was granted in full.  Thus, the earliest date legally permitted as an effective date for the award of service connection is the date of receipt of the Veteran's claim on March 5, 1990.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  Given that VA medical evidence consisting of memory complaints and a CT scan with positive findings preceded the Veteran's claim for service connection for a skull injury, the date of receipt of the claim comes after the date entitlement arose.  
 
In sum, the date of VA receipt of the claim on March 5, 1990, which comes after the date entitlement arose, is the operative date in this case.  For the above-stated reasons, March 5, 1990 is the correct effective date for the award of service connection for TBI. 

Higher Rating for Left Leg Peripheral Vascular Disease

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

An April 2012 rating decision granted the Veteran service connection for left leg "mild" peripheral vascular disease, rated 0 percent under 38 C.F.R. § 4.104, Code 7114, effective November 15, 2006.  The Veteran appealed for a higher rating, stating that his disease was never "mild" because it led to strokes, heart attacks, and circulatory problems, as he has had for decades.  He asserts that a noncompensable rating was "totally unjust."  

Under Code 7114, a 20 percent (minimum compensable) rating is assigned for arteriosclerosis obliterans with claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.9 or less.  A 40 percent rating is assigned for arteriosclerosis obliterans with claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent rating is assigned for arteriosclerosis obliterans with claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 100 percent rating is assigned for arteriosclerosis obliterans with ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  38 C.F.R. § 4.104, Code 7114 (2012).

Notes following Code 7114 provide:  The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  38 C.F.R. § 4.104, Code 7114, Note (1).  Residuals of aortic or large arterial bypass surgery or arterial graft are evaluated as arteriosclerosis obliterans.  38 C.F.R. § 4.104, Code 7114, Note (2).  The ratings are for involvement of a single extremity; if more than one extremity is affected, each extremity is evaluated separately and combined (under 38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 4.26), if applicable.  38 C.F.R. § 4.104, Code 7114, Note (3).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

On May 2011 VA examination to determine the nature and etiology of the Veteran's left femoral artery condition, he complained of intermittent numbness in the left leg up to several times a week, cold and hot sensation (unrelated to specific events or time of day), constant pain at the ankle, constant bruise sensation, frequent changes in skin color (from pink to purple), needles sensation accompanying color change, and loss of hair in areas of the leg.  He also noticed skin peeling and cracking easily and significantly slower growth of toenails.  He took medication that had good effect.  There was no history of hospital or surgery.  On examination, there were no ulcerations.  The left ankle/brachial index was 1.32, as determined by Doppler study.  There was mild tenderness without redness or heat.  In a summary, the examiner characterized the Veteran's left leg peripheral vascular artery disease as mild.  Exercise and exertion were not precluded by the condition.  As for functional effects, the disease had no effect upon the Veteran's feeding, bathing, dressing, toileting, or grooming; it had mild effect upon traveling, shopping, and chores; it had moderate effect on recreation and exercise; and it prevented sports.  Notably, the VA examiner also indicated that the Veteran had bilateral varicose veins, which were marked by complaints of constant pain even at rest, manifested by massive edema in the lower extremities, and found to have more severe effects on his daily activities.  (Service connection is in effect for left leg varicose veins, which since March 2000 have been rated 50 percent disabling.) 

The medical evidence also includes VA treatment records that are generally silent for findings of claudication or symptoms relating to the Veteran's left leg peripheral vascular disease.  For example, in June 2006, June 2007, September 2007, March 2008, July 2008, July 2009, and March 2010, records show that the Veteran had a normal gait, and that in the extremities there were normal pulses and sensation and generally no edema.  At the June 2006 visit, the primary care physician noted edema of the left foot and ankle with discoloration of the outer foot.  Nevertheless, pulses were not then shown to be diminished.  At the time of a March 2008 visit, there was only trace edema of the lower extremities, but again pulses were not indicated to be diminished.  On July 2008 visit, the diagnoses included peripheral vascular disease with recurrent edema of the lower extremities; however, there was no objective finding of edema at that time.  There are no outpatient records showing ankle/brachial index was lower than 1.32, as determined by Doppler study on VA examination.

In short, the medical evidence does not support that the Veteran's left leg peripheral vascular disease meets the criteria for minimum compensable (20 percent) rating.  Clinical findings show that the Veteran's ankle/brachial index was essentially normal.  Further, there have been no objective findings of diminished peripheral pulses or claudication on walking more than 100 yards.  On VA examination, it was clearly shown that circulatory symptoms in the lower extremities are primarily related to other disabilities (varicose veins).  His peripheral artery disease was considered to be no more than mild in degree.  This disability picture does not support a claim for a 20 percent rating.  Therefore, a compensable rating for this disease cannot be granted.

Additionally, there is no indication that the Veteran's left leg peripheral vascular disease warrants a compensable rating under any other diagnostic code.  Note (2) of Code 7114 specifically states that any residuals of arterial graft or bypass surgery should be rated as arteriosclerosis obliterans under Code 7114.  The Veteran has not been shown to have had grafting or surgery on account of his peripheral vascular disease.  Further, there is no evidence of other cardiovascular symptoms due to his left leg peripheral vascular artery disease to warrant an initial compensable rating under any other diagnostic code relating to the cardiovascular system.  See 38 C.F.R. § 4.104, Codes 7000-7113, 7115-7123 (2012).

In sum, ever since the effective date of award of service connection in November 2006, the Veteran's left leg peripheral vascular disease has been properly rated 0 percent under the appropriate diagnostic code (7114).  In reaching such a conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3.

Moreover, although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, it is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for consideration of such rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the Board finds that the rating criteria reasonably describe the level and symptomatology of the Veteran's service-connected left leg peripheral vascular artery disease, and provide for higher ratings for more severe symptoms related to the service-connected disability.  For example, the manifestations of peripheral vascular disease, including diminished pulses, claudication, lowered ankle/brachial index, trophic changes, persistent extremity coldness, and ischemic limb pain and ulcers, are all incorporated in the schedular criteria for evaluating vascular artery disease.  As articulated above, the Veteran does not experience any symptomatology with regard to his peripheral vascular artery disease not encompassed in the Rating Schedule.  In fact, much of his left lower extremity symptomatology has been attributed to his service-connected left leg varicose veins (which are separately rated, and symptoms of which may not be considered in rating the peripheral vascular disease).

As the disability picture presented by the left leg peripheral vascular disease is entirely encompassed by the Rating Schedule criteria, referral for extraschedular consideration is not required.


ORDER

An effective date prior to November 15, 2006, for the grant of service connection for a left hip disability, is denied.  

The appeal seeking an effective date prior to December 17, 2003, for the grant of a 100 percent rating for PTSD, is dismissed.  

An earlier effective date of March 5, 1990 (but not earlier) is granted for the award of service connection for TBI.  

An effective date prior to November 15, 2006, for the grant of service connection for left leg peripheral vascular disease, is denied.  

A compensable rating for left leg peripheral vascular disease is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


